                    Case 18-14149-RAM               Doc 272       Filed 03/05/19         Page 1 of 16




        ORDERED in the Southern District of Florida on March 5, 2019.




                                                                               Robert A. Mark, Judge
                                                                               United States Bankruptcy Court
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

  In re:
                                                                                      Case No.: 18-14149-RAM
  DEMERX, INC.,
                                                                                      Chapter 11
        Debtor.
  _____________________________/

                                   ORDER CONFIRMING DEBTOR’S
                             FIRST AMENDED PLAN OF REORGANIZATION

             THIS CAUSE came before the Court on February 26, 2019 at 10:00 a.m. (“Confirmation

  Hearing”), upon final hearing in connection with the confirmation of the First Amended

  Combined Plan of Reorganization and Disclosure Statement [ECF 193] (the “Plan”) of Debtor,

  DEMERX, INC. (“Debtor” or “DemeRx”) (the “Confirmation Hearing.”)1

             The Court has reviewed and considered: (a) the Court’s Order (i) Approving Disclosure

  Statement; (ii) Setting Hearing on Confirmation of Plan; (iii) Setting Hearing on Fee

  Applications; (iv) Setting Various Deadlines; and (v) Describing Plan Proponent's Obligations

  [ECF 195] (the “Scheduling Order”); (b) the Debtor’s Disclosure Statement, which was combined


  1
      Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to them in the Plan.
             Case 18-14149-RAM            Doc 272      Filed 03/05/19    Page 2 of 16




with, and incorporated into, the Debtor’s Plan; (c) the Confirmation Affidavit of Dr. Deborah C.

Mash [ECF 254] (the “Confirmation Affidavit”); (d) the Certificate of Proponent of Plan on

Acceptance of Plan, Report on Amount to be Deposited, Certificate of Amount Deposited and

Payment of Fees [ECF 253] including Exhibit “A” (Summary of Ballots), Exhibit “B” (List of

All Ballots Filed), Exhibit “C” (List of Creditors to be Paid Pursuant to Plan), and Exhibit “D”

(List of Disputed, Contingent, or Unliquidated Claims) (collectively, the “Certificate of Plan

Proponent”); and (e) the proffer made on behalf of Dr. Deborah C. Mash at the Confirmation

Hearing. The Court notes that no party filed or raised at the Confirmation Hearing any objection

to confirmation, and the Court has considered the positions of the United States Trustee and

several creditors.

       At the Confirmation Hearing, the following modifications were offered to the Plan:

              i.          That the Liquidating Trustee will not be required to obtain Court approval

of a settlement of Litigation Claims under Bankruptcy Rule 9019 or otherwise if such settlement

pays Class 4 creditors the balance of their respective claims in full; and

             ii.          That this Order shall become final and effective upon entry and not 15 days

or more after entry as previously contemplated in the Plan.

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

       Based upon the above and otherwise being fully advised in the premises, the Court hereby

makes the following findings of fact and conclusions of law:

       A.          The Court has jurisdiction over these cases and the confirmation of these cases

pursuant to Sections 1134(a), 1334(b), 157(a), 157(b)(1), and 157(b)(2)(A), (B), (K), (L), and (O)

of Title 28 of the United States Code, and Sections 105, 363, 1123, 1125, 1128, and 1129 of Title

11 of the United States Code (the “Bankruptcy Code”); and other various applicable provisions




                                                   2
              Case 18-14149-RAM           Doc 272        Filed 03/05/19   Page 3 of 16




of the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules.”)

Confirmation of the Plan, including, but not limited to, the entry of the injunctions and releases

set forth in Article XII of the Plan, is a core proceeding pursuant to 28 U.S.C. § 157(b) and this

Court has jurisdiction to enter a final order consistent with Northern Pipeline Constr. Co. v.

Marathon Pipe Line Co., 458 U.S. 50, 102 S. Ct. 2858 (1982); Stern v. Marshall, 131 S. Ct. 2594

(2011); and Matter of Munford, Inc., 97 F.3d 449 (11th Cir. 1996).

        B.      As well, the Court has exclusive jurisdiction to determine if the Plan complies with

the applicable provisions of the Bankruptcy Code and should be confirmed.

        C.      Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        D.      The findings and conclusions set forth herein and on the record at the Confirmation

Hearing constitute the Court’s findings of fact and conclusions of law pursuant to Rule 52 of the

Federal Rules of Civil Procedure, as made applicable herein by Bankruptcy Rules 7052 and 9014.

The Court incorporates by reference all findings of fact and conclusions of law set forth on the

record at the Confirmation Hearing as if set forth fully herein. To the extent any of the following

findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the

following conclusions of law constitute findings of fact, they are adopted as such.

        E.      As evidenced by the Certificate of Service filed with the Court [ECF 196],

adequate and sufficient notice of the Confirmation Hearing, the Plan, the Scheduling Order, and

the deadline for filing objections to the confirmation of the Plan was provided to all creditors and

parties in interest entitled to notice in these cases.

        F.      Based on the record before the Court, the Debtor as plan proponent has solicited

acceptances of the Plan in good faith and in compliance with the applicable provisions of the

Bankruptcy Code, including without limitation, Sections 1125(a) and (e) of the Bankruptcy Code,




                                                   3
               Case 18-14149-RAM             Doc 272         Filed 03/05/19    Page 4 of 16




and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of disclosure

in connection with such solicitation.

        G.          The Plan was transmitted to all creditors, pre-petition shareholders, DIP Lenders,

and interested parties. Notice of the Confirmation Hearing in the form, within the time frame, and

in accordance with the Scheduling Order has been given by the Debtor and such notice is adequate

and sufficient under the Bankruptcy Rules.

        H.          The modifications to the Plan announced at the Confirmation Hearing are fair and

reasonable and are in the best interest of the Debtor’s estate, creditors, and other interest holders.

        I.          Under the Plan, Classes 1, 3, 4, 6, and 7 were impaired and voted to accept the

Plan, as follows:

               i.          Class 1, consisting of the Convenience Class of unsecured creditors, voted

100% in amount and 100% in number to accept the Plan;

              ii.          Class 3, consisting of the secured creditor Philip Sigel, Trustee, voted to

accept the Plan;

             iii.          Class 4, consisting of the Non-Convenience Class of unsecured creditors,

voted 100% in amount and 100% in number to accept the Plan;

              iv.          Class 6, consisting of the convertible claim of Shaya Yaki Holdings LLC

(“Shaya Yaki”), voted to accept the Plan; and

              v.           Class 7, consisting of pre-petition shareholders, voted 99.5% in amount

and 90.48% in number to accept the Plan. 2

        J.          No class voted to reject the Plan.


2
  Notwithstanding that Class 7 voted overwhelmingly to accept the Plan, pursuant to Section 1126(g) of the
Bankruptcy Code, the Debtor filed a Motion for Cramdown in Connection with Prepetition Shareholders [ECF 249]
(the “Motion for Cramdown”). At the Confirmation Hearing, the Court granted the Motion for Cramdown, which will
be addressed by separate order.


                                                         4
             Case 18-14149-RAM           Doc 272      Filed 03/05/19     Page 5 of 16




       K.      The Plan complies with all applicable provisions of the Bankruptcy Code, pursuant

to 11 U.S.C. § 1129(a)(1).

       L.      The proponent of the Plan is the Debtor and the Plan complies with all applicable

provision of Title 11 pursuant to 11 U.S.C. § 1129(a)(2).

       M.      The Plan has been proposed in good faith by the Debtor and not by any means

forbidden by law pursuant to 11 U.S.C. § 1129(a)(3).

       N.      Any payments made or to be made by the Debtor, or by a person issuing securities

or acquiring property under the Plan, for services or for costs and expenses in or in connection

with the case, has been approved by the Court as reasonable pursuant to 11 U.S.C. § 1129(a)(4).

       O.      The Debtor as proponents of the Plan have disclosed the identity and affiliations

of any individuals proposed to serve after confirmation of the Plan, as a director, officer, or voting

trustee of the Debtor, or a successor to the Debtor under the Plan pursuant to 11 U.S.C. §

1129(a)(5). The appointment to, or continuance in, such office of such individual, is consistent

with the interests of creditors and other interest holders and with public policy, and the Debtor

has disclosed the identity of any insider who will be employed or retained by the Reorganized

Debtor.

       P.      The Plan does not provide that the Debtor shall be seeking any government

regulatory rate changes. See 11 U.S.C. § 1129(a)(6).

       Q.      All Allowed Claims of the Debtor have either accepted the Plan or will receive or

retain under the Plan on account of such claim or interest property of a value, as of the Effective

Date of the Plan, that is not less than the amount that such holder would so receive or retain if the

Debtor was liquidated under Chapter 7 pursuant to 11 U.S.C. § 1129(a)(7).




                                                  5
              Case 18-14149-RAM           Doc 272       Filed 03/05/19     Page 6 of 16




        R.       The Debtor does not have any Allowed Claims of a kind specified in 11 U.S.C. §

507(a)(8).

        S.       All Allowed Administrative Claims of the Debtor will either be paid in full on the

Effective Date or have agreed to a different treatment under the Plan pursuant to 11 U.S.C. §

1129(a)(9)(A).

        T.       At least one Class of claims that is impaired under the Plan has accepted the Plan,

determined without including any acceptance of the Plan by any insider. 11 U.S.C. § 1129(10).

        U.       Confirmation of the Plan is not likely to be followed by the liquidation, or the need

for further financial reorganization of the Debtor. See 11 U.S.C. § 1129(a)(11).

        V.       All fees payable under 28 U.S.C. § 1930 have been paid or the Plan provides for

the payment of all such fees on the Effective Date of the Plan pursuant to 11 U.S.C. § 1129(a)(12).

        W.       The Debtor does not pay, nor does the Plan provide for payment of, retiree benefits.

See 11 U.S.C. § 1129(a)(13).

        X.       The Debtor is a corporate entity and has no domestic support obligations. See 11

U.S.C. § 1129(a)(14).

        Y.       The Debtor is a corporate entity and is not an individual and therefore 11 U.S.C. §

1129(a)(15) is inapplicable.

        Z.       The Debtor is a for-profit commercial corporation and therefore 11 U.S.C. §

1129(a)(16) is inapplicable.

        AA.      Confirmation of the Plan is in the best interests of the Debtor, all Creditors, all DIP

Lenders, all holders of equity interests, and all other parties in interest.




                                                    6
              Case 18-14149-RAM              Doc 272      Filed 03/05/19    Page 7 of 16




       BB.          The Debtor and the Debtor’s current managers, officers, members, equity holders,

employees, agents, financial advisors, partners, attorneys, other professional advisors, and

representatives:

               i.          have acted in good faith in negotiating, formulating, and proposing the Plan

and agreements, compromises, settlements, transactions, and transfers contemplated thereby;

              ii.          will be acting in good faith in proceeding to (a) consummate the Plan and

the agreements, compromises, settlements, transactions, and transfers contemplated thereby, and

(b) take the actions authorized and directed or contemplated by this Confirmation Order, and

             iii.          have proposed the Plan (including all documents necessary to effectuate

the Plan) in good faith and not by any means forbidden by law.

             iv.           The Debtor’s good faith is evident from the record of this case, including

the Confirmation Affidavit and the record of the Confirmation Hearing and other proceedings

held before the Court in this case.

       CC.          The Plan does not discriminate unfairly and is fair and equitable with respect to all

classes. See 11 U.S.C. §§ 1129(b)(1) and (2).

       DD.          The principal purpose of the Plan is not the avoidance of taxes or the avoidance of

the application of Section 5 of the Securities Act of 1933. See 11 U.S.C. § 1129(d).

       EE.          This case was determined not to be a “small business case,” (see ECF 77) as that

term is defined in the Bankruptcy Code, and, accordingly, Section 1129(e) of the Bankruptcy

Code is inapplicable.

       FF.          The Court previously found in the Scheduling Order that the Disclosure Statement,

which is incorporated into the Plan, contains “adequate information” regarding the Plan in

accordance with 11 U.S.C. § 1125(a).




                                                      7
             Case 18-14149-RAM          Doc 272       Filed 03/05/19   Page 8 of 16




       GG.     All other provisions of the Plan and all modifications announced at the

Confirmation Hearing are appropriate and consistent with the applicable provisions of the

Bankruptcy Code. The failure to specifically address a provision of the Bankruptcy Code in this

Confirmation Order shall not diminish or impair the effectiveness of this Confirmation Order.

       THEREFORE, BASED UPON THE FOREGOING FINDINGS AND CONCLUSIONS,

the Court ORDERS as follows:

       1.      The findings of the Court set forth above and on the record at the Confirmation

Hearing shall constitute findings of fact and conclusions of law pursuant to Bankruptcy Rules

7052 and 9014 and are incorporated herein.

       2.      The Plan is CONFIRMED, as amended by this Confirmation Order.

       3.      The Liquidating Trust is APPROVED.

       4.      In accordance with Section 524 of the Bankruptcy Code and Sections 105(a) and

1141 of the Bankruptcy Code, and the discharge provided by this Plan, all Classes and the members

thereof, all Creditors, and all Interested Parties shall be and are permanently enjoined from the

commencement or continuation of any action, employment of process or act to collect, offset or

recover the Claims or Interests against the Debtor.

       5.      The provisions of the Plan, as modified by this Confirmation Order, bind the

Debtor and all Creditors, Equity Holders, and other interested parties to the terms of the Plan.

       6.      This Confirmation Order shall be deemed effective and final upon entry. The

Effective Date of this Plan shall be the date of entry of this Confirmation Order.

       7.      The following is a schedule summarizing the timing and amount of payments to

be made to classes of creditors under the Plan:




                                                  8
             Case 18-14149-RAM          Doc 272       Filed 03/05/19    Page 9 of 16




              i.        Class 1 (Convenience Class) will receive, on or immediately after the

Effective Date, pro rata distributions equal to 50% of their Allowed Claims for a total distribution

to Class 1 of $34,594.72.

             ii.        Class 3 (Philip Sigel, Trustee) will receive, on or immediately after the

Effective Date, a distribution of New Common Stock through the issuance of ten shares for every

dollar lent to the Debtor, or 1,350,000 shares. The New Common Stock issued pursuant to the

Plan is issued pursuant to Section 1145(a) of the Bankruptcy Code and accordingly federal and

state registration and licensing laws do not apply.

            iii.        Classes 4 (Non-Convenience Class Unsecured Creditors) will receive: (1)

on or immediately after the Effective Date, a distribution pro rata to members of Available Funds,

equal to approximately 7.90% of their Allowed Claims for a total distribution to Class 4 of

$110,000.00; and thereafter (2) Distribution(s) of Liquidating Trust Available Funds pro rata

among members. If Liquidating Trust Available Funds exceed the total Allowed Amount of Class

4 Creditors, the excess shall be used for Drug Development; and (3) Distributions from the

funding of a future capital raise by the Debtor (which capital raise will be subject to FDA approval

of the Debtor’s IND).

            iv.         Class 6 (Shaya Yaki Holdings LLC) will receive, on or immediately after

the Effective Date, a distribution of New Common Stock through the issuance of ten shares for

every dollar, or 1,000,000 shares. The New Common Stock issued pursuant to the Plan is issued

pursuant to Section 1145(a) of the Bankruptcy Code and accordingly federal and state registration

and licensing laws do not apply.




                                                 9
              Case 18-14149-RAM             Doc 272        Filed 03/05/19      Page 10 of 16




               v.        Classes 7 (Pre-Petition Shareholders) will receive nothing under the Plan

and all Class 7 shares will be stricken consistent with the absolute priority rule set forth in Section

1129(b)(2) of the Code.

              vi.        DIP Lenders will receive, on or immediately after the Effective Date, a

distribution of New Common Stock through the issuance of ten shares for every dollar lent to the

Debtor in the total amount of $2,000,000.00, or 20,000,000 shares. The New Common Stock

issued pursuant to the Plan is issued pursuant to Section 1145(a) of the Bankruptcy Code and

accordingly federal and state registration and licensing laws do not apply

             vii.        Debtor’s Counsel, Aaronson Schantz Beiley, P.A. (“ASBPA”), will

receive, on or immediately after the Effective Date, gross fees of $500,000.00 and reimbursement

of expenses of $2,766.07 to be paid as follows:3

                         a.       ASBPA will keep its $85,000.00 pre-petition retainer;

                         b.       A distribution of New Common Stock through the issuance of ten

shares for every dollar of fees in the amount of $100,000.00, or 1,000,000 shares. The New

Common Stock issued pursuant to the Plan is issued pursuant to Section 1145(a) of the

Bankruptcy Code and accordingly federal and state registration and licensing laws do not apply;

                         c.       a distribution of $306,000.00 in fees4; and

                         d.       a distribution of $2,766.07 in expenses.

            viii.        Debtor’s Intellectual Property Counsel CoSud Intellectual Property

Solutions PC (“CoSud”) will receive, on or immediately after the Effective Date, a distribution

of $17,035.61 in fees and $720.00 in costs;


3
 The awards of fees and costs to professionals will be addressed in separate Orders.
4
 20 hours of ASBPA’s time is allocated to the D&O Litigation Claims, which will be paid hereafter on contingency
pursuant to ECF 86 upon recovery. At a blended rate of $450.00 per hour, that equates to a further reduction in
Applicant’s Chapter 11 fee by $9,000.00.


                                                      10
              Case 18-14149-RAM            Doc 272       Filed 03/05/19   Page 11 of 16




              ix.          Debtor’s Forensic Analyst Berkowitz Pollack Brant (“Berkowitz”) will

receive, on or immediately after the Effective Date, a distribution of $19,191.00 in fees and no

costs;

              x.           Debtor’s Insolvency Administrator Kolman Kenigsberg (“Kenigsberg”)

will receive, on or immediately after the Effective Date, a distribution of $2,762.50 in fees and

$253.16 in costs; and

              xi.          The Debtor’s officers, directors, and key employees will receive, on or

immediately after the Effective Date, a distribution of New Common Stock through the issuance

of ten shares for every dollar in estimated deferred post-petition compensation as set forth in the

Plan in the total amount $430,000.00, or 4,300,000 shares. The New Common Stock issued

pursuant to the Plan is issued pursuant to Section 1145(a) of the Bankruptcy Code and accordingly

federal and state registration and licensing laws do not apply.

         8.         The Liquidating Trustee will not be required to obtain Court approval of any

financial settlement of Litigation Claims under Bankruptcy Rule 9019 or otherwise if such

settlement pays Class 4 creditors the balance of their respective claims in full and provides for no

other material relief.

         9.         The reorganized Debtor and/or the Liquidating Trustee shall pay the United States

Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6) on the Effective Date.

In addition, the reorganized Debtor and/or Liquidating Trustee shall timely pay post-confirmation

quarterly fees assessed pursuant to 28 U.S.C. § 1930(a)(6) until such time as this Bankruptcy Court

administratively closes this Case or enters a final decree or enters an order either converting this

case to a case under Chapter 7 or dismissing this case. After confirmation, pursuant to 11 U.S.C.

§ 1106(a)(7) and Bankruptcy Rule 2015(a)(5), the reorganized Debtor and/or the Liquidating




                                                    11
             Case 18-14149-RAM          Doc 272       Filed 03/05/19   Page 12 of 16




Trustee shall file with the Bankruptcy Court and shall serve on the United States Trustee a financial

report or statement of disbursements for each quarter (or portion thereof) that this Chapter 11 case

remains open, in a format prescribed by the United States Trustee.

       10.     The issuance of New Common Stock in exchange for partial or whole satisfaction

of (a) the DIP Facility to the DIP Lenders, (b) the Class 3 Philip Sigel, Trustee claim, to Philip

Sigel, Trustee, (c) the Class 6 Shaya Yaki Claim to Shaya Yaki, (d) the Management Conversion

Credits to Deborah Mash, John Thomas, Robert Reder, Michael Karukin, Richard Serbin, Hans

Hertell, Christopher Hassan, Heather Callendar-Potters, Robert Moriarty, and William Schinzer,

and (e) the Administrative Conversion Credit to Aaronson Schantz Beiley P.A. is pursuant to

Section 1145(a) of the Bankruptcy Code. Accordingly, Section 5 of the Securities Act of 1933

and any state or local law requiring registration for offer or sale of a security or registration or

licensing of an issuer of, underwriter of, or broker or dealer in, a security do not apply to the New

Common Stock.

       11.     On the Effective Date, the Liquidating Trustee shall retain and have standing to

pursue Litigation Claims on behalf of the Estate pursuant to the terms of the Plan, this

Confirmation Order and the Liquidating Trust Agreement.

       12.     ASBPA and Cimo Mazer Mark PLLC (“CMM”) shall, after the Effective Date,

continue to be retained by the Liquidating Trustee as co-counsel pursuant to the terms of the

Court’s Order Approving Debtor’s: (i) Application for Approval of Employment of David C.

Cimo, Marilee A. Mark, and the Law Firm of Cimo Mazer Mark PLLC as Special Litigation

Counsel Nunc Pro Tunc to May 10, 2018 and (ii) Partially Modifying Employment Terms of

Geoffrey S. Aaronson, Esq. and the Law Firm of Aaronson Schantz Beiley P.A. as Counsel to the

Debtor [ECF 86]. Berkowitz shall, after the Effective Date, continue to be retained by the




                                                 12
             Case 18-14149-RAM           Doc 272       Filed 03/05/19    Page 13 of 16




Liquidating Trustee as forensic analyst pursuant to the terms of the Court’s Order Approving

Employment of Berkowitz Pollack Brant to Provide Forensic Services [ECF 85]. No further

application for the Liquidating Trustee to retain Berkowitz, ASBPA or CMM shall be necessary.

       13.     Pursuant to Section 1146(a) of the Bankruptcy Code, the making or delivery of

any instrument of transfer or exchange of security pursuant to, in implementation of, or as

contemplated by the Plan, or any transaction arising out of, contemplated by or in any way related

to the Plan, shall not be taxed, whether by stamp tax, conveyance fee, intangible or similar tax,

mortgage tax, stamp act, real estate transfer tax, mortgage recording tax, Uniform Commercial

Code filing or recording fee, or other similar tax or governmental assessment or recording fee,

and the appropriate state or local governmental officials or agents shall be, and hereby are,

directed to forego the collection of any such tax or governmental assessment and to accept for

filing and recording any of the foregoing instruments or other documents without the payment of

any such tax or governmental assessment.

       14.     The Court has subject matter jurisdiction under 28 U.S.C. §§ 1334(a) and (b) to

approve the injunctions, exculpation, and releases set forth in Article XII of the Plan because,

inter alia, these provisions are integral parts of the Plan. Moreover, the approval of the injunctions,

exculpation, and releases set forth in Article XII of the Plan are core matters under 28 U.S.C. §

157, because, inter alia, these provisions arise in the context of confirmation of the Plan and are

integral parts of the Plan. Accordingly, this Court finds that the releases, exculpations, and

injunctions set forth in Article XII of the Plan are consistent with the Bankruptcy Code and

applicable law.

       15.     All rights of holders of Claims or Interests of all Classes under the Plan, including,

without limitation, the right to receive distributions on account of such Claims or Interests,




                                                  13
             Case 18-14149-RAM          Doc 272       Filed 03/05/19    Page 14 of 16




hereafter shall be limited solely to the right to receive such distributions exclusively according to

the Plan, the provisions of which shall be binding on such holders to the fullest extent provided

by Section 1141(a) of the Bankruptcy Code. After the date hereof, the holders of such Claims or

Interests shall have no further rights against the reorganized Debtor except as expressly provided

in the Plan or in this Confirmation Order.

       16.     Any executory contract or unexpired lease that exists between the Debtor and

another person or entity will be deemed assumed.

       17.     The reorganized Debtor is authorized, directed, and empowered to fully assume,

perform under, consummate, and implement the Plan on the Effective Date and to execute all

additional instruments and documents that may be required reasonably necessary or desirable to

effectuate the spirit, letter, and intention of the Plan and the transactions contemplated thereunder.

       18.     On the Effective Date, title to Debtor’s debtor-in-possession accounts and

accounts receivable, if any, shall vest exclusively in the reorganized Debtor, free and clear of all

Claims, Interests, encumbrances, and other interests, and this Confirmation Order shall be a

judicial determination of discharge of the liabilities of the reorganized Debtor arising prior to the

Effective Date, except as may be otherwise provided in the Plan.

       19.     Except to the extent provided in Section 1141(d)(3) of the Bankruptcy Code, upon

entry of this Confirmation Order and subject to the occurrence of the Effective Date, the

provisions of the Plan shall bind (i) any holder of a Claim against or Interest in the Debtor and

the reorganized Debtor and their respective successors and assigns, whether or not such Claim or

Interest of such holder is impaired under the Plan and whether or not such holder has accepted

the Plan, (ii) any and all non-Debtor parties to assumed executory contracts and unexpired leases

with the Debtor, (iii) every other party in interest in this case, and (iv) all parties receiving




                                                 14
             Case 18-14149-RAM          Doc 272        Filed 03/05/19     Page 15 of 16




property or Distributions under the Plan, and their respective heirs, executors, administrators,

successors, or assigns.

       20.     All Distributions under the Plan shall be made in accordance with the Plan and by

regular U.S. mail to the address provided by the Creditor in its Proof of Claim, and if such Creditor

has not provided a Proof of Claim but has voted, to the address set forth in the Creditor’s ballot,

and if such Creditor has neither filed a Proof of Claim nor filed a ballot, to the latest address

maintained by the Debtor based upon the Creditor’s latest invoice or correspondence. All

Distribution made in the manner aforesaid are approved and authorized.

       21.     Consistent with the service of prior pleadings in this case, the service of this Order

shall be by email to all interested parties unless a party has requested service by U.S. mail.

       22.     Aaronson Schantz Beiley P.A. shall be the disbursing agent of all cash

distributions under the Plan. The Debtor shall be the disbursing and distribution agent of all stock

certificates to be issued under the Plan.

       23.     The treatment of all Creditors set forth in the Plan is in full satisfaction of the legal,

contractual, and equitable rights (including any liens) that each entity holding a Claim or Interest

may have in or against the Debtor, its Estate, or its respective property. This treatment supersedes

and replaces any agreements or rights those entities may have in or against the reorganized

Debtor, its Estate, or its respective property.

       24.     The failure to specifically describe or include any particular provision of the Plan

in this Confirmation Order shall not diminish or impair the effectiveness of such provision, it

being the intent of this Court that the Plan be approved and confirmed in its entirety, subject to

the modifications included in this Confirmation Order and stated on the record at the

Confirmation Hearing.




                                                  15
               Case 18-14149-RAM                 Doc 272         Filed 03/05/19   Page 16 of 16




         25.      This Court shall retain jurisdiction to (i) resolve issues in accordance with the

terms of the Plan, this Confirmation Order, and Section 1142 of the Bankruptcy Code; (ii) enforce

all Orders of this Court with respect to the reorganized Debtor’s bankruptcy case; and (iii)

consider all applications for reimbursement of fees and expenses rendered by professionals

retained by the Debtor through the Effective Date and with respect to Plan Distributions

thereafter, pursuant to Section 330 of the Bankruptcy Code.

                                                           ###

Submitted by:
Geoffrey S. Aaronson, Esq.
Florida Bar No. 349623
Samuel J. Capuano, Esq.
Florida Bar No. 90946
Aaronson Schantz Beiley P.A.
2 S. Biscayne Blvd, 34th Floor
Miami, Florida 33131
Telephone: 786-594-3000
Telefax: 305-424-9336
gaaronson@aspalaw.com
scapuano@aspalaw.com
Attorneys for Debtor

Attorney Aaronson is directed to serve a copy of this Order on all interested
parties and to file a proof of service within three days of entry of the Order.




                                                            16
